Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.

Claim Status
This action is in response to papers filed on 04/16/21.  Claim 46 has been amended.  No claim has been newly cancelled or added.  Claim 34 has been withdrawn.  Accordingly, claims 1-12, 23-29, and 35-46 are under consideration on the merit.

Withdrawn Claim Rejections - 35 USC § 102
The rejection of under 35 U.S.C. 102 as anticipated by o Perry (US patent: US 8574638 B1, issued November 5, 2013) is hereby withdrawn in view of amendments dated 04/1607/20.

Allowable Subject Matter
Claim 46 is allowed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-11, 23-25, 27-29, 35-37, 39, and 41 are rejected under 35 U.S.C. 103 as obvious over Perry (US patent: US 8574638 B1, issued November 5, 2013) and Kalbe (US patent application US 20040037864 A1, published February 26, 2004).
The instant claims embrace a rodenticide composition comprising: a dehydrant for causing dehydration in a rodent; a water-absorbent, hygromorphic carrier, wherein the carrier is a compound that is different from the dehydrant, wherein the carrier comprises one or more compounds the group consisting of: carboxymethyl cellulose … and sodium carboxymethyl cellulose; and a flavoring composition that comprises a binding agent. 
The essential elements in claim 1 and claim 23 are the same.  The difference between claim 1 and claim 23 is that claim 23 defines a specific percentage range of each ingredient. 
In addition, claims 1 and 23 uses the open-ended transitional phrase “comprising”.  Thus, they allow for the presence of additional unrecited steps or components. 
Perry is directed to rodenticide (title).  Perry teaches that a rodenticide composition features a mixture of a natural dehydrant capable of dehydrating a rodent that consumes it, a natural carrier matrix, and a flavoring (abstract, read on the limitations of dehydrant and flavoring ingredients in the instant claims 1, 23, and 46).  In a preferred embodiment rodenticide composition contains sweet molasses (containing ~50% of sucrose), and about 93% corn cob powder (col. 8, lines 35-38, read on the limitations of flavoring agent in the instant claims 1, 23, and 46 and the species of alpha cellulose in the instant claim 3).  As evidenced by Azubuike (see details in relevant art section) alpha-cellulose (powdered cellulose) is obtained from the corn cob using inorganic grain-based, nut-based, legume-based, or starchy tuber-based composition or combinations or derivatives of the foregoing (abstract, read on the limitation of carrier in the instant claims 1-2, 23-24, and 35-36); the natural dehydrant can be sodium chloride, cottonseed oil, any other suitable natural dehydrant, combinations thereof (abstract, read on the limitation of the instant claims 8 and 27); the invention can feature the cellulosic legume-based composition including soybean meal, soybean flour, soybean hulls, peanut fiber, etc. (col. 4, lines 40-43, read on the limitation of the instant claims 2, 8, 10, 24, and 27); at least one of the following optional ingredients: a flavoring, portabella mushrooms, shitake mushrooms, and poultry egg powder (col. 4, lines 10-13 and col. 5, lines 10-13, read on the limitation of the instant claims 6-7, 9, 25, and 29); natural carrier matrix can feature a flour or meal of a carbohydrate, lipid, or protein (col. 5, lines 7-9, read on the limitation of the instant claim 12).  Perry further teaches that the natural dehydrant may be in a percentage by weight of about 0.5% to about 10% (col. 7, lines 58-61); the natural carrier matrix, in a percentage by weight of about 90% to about 99% (col. 7, lines 39-41); the optional flavoring, when included in the composition, may be present in a range of from about 0.1% to about 5% by weight (col. 7, lines 25-29, near the amount of flavoring agent in claim 23).  Additionally, Perry teaches an exemplary embodiment of the rodenticide composition include, in percentages by weight, about 1% white bean powder, about 1% wheat flour, about 5% sweet molasses (containing ~50% of sucrose), and about 93% corn cob powder (col. 8, lines 35-38, read on the limitations of  binding agent in the instant claims 1, 10-11, 23, 28, and 41). 

Kalbe is directed to bait gels for rodent control (title).  Kalbe teaches that gels, comprising pathogenic organisms from the class Sporozoa, for controlling rodents, either alone or admixed to baits ([0016] and [0017]) and the composition (gel) according to the invention can be incorporated into all formulas conventionally used for the production of feed baits for rodents ([0018]).  Kalbe also teaches that gels for the purposes of the invention are water-based and treated with suitable thickeners including hydroxypropyl cellulose (HPC), hydroxyethyl cellulose (HEC), methyl cellulose, carboxymethyl cellulose (CMC), hydroxypropylmethyl cellulose (HPMC), etc. or inorganic gellants such as highly-dispersed silica ([0022], read on the species of cellulose in the instant claims 1, 23, and 37, the limitation of dehydrant in the instant claims 40).  
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  In this case, the teachings of Perry and Kalbe are each directed to products for rodent control.  It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose hydroxypropyl cellulose or carboxymethyl cellulose as taught by Kalbe as the particular cellulose to be incorporated into the composition of Perry.  A person of ordinary skill would have been motived to do so because celluloses including carboxymethyl cellulose and hydroxypropylmethyl cellulose are art recognized equivalence for the same purpose. Thus, in view of the teachings Perry and Kalbe, 
 Regarding a flavoring composition that comprises a binding agent in claims 1 and 23. Perry teaches the rodenticide composition comprises sweet molasses.  Although, Perry is silent about certain physical properties of molasses e.g. as a binding agent, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
Regarding a chitin in claims 6 and 7, it is known that chitin content is 8% in raw mature portabella mushrooms, mature shiitakes boasted chitin levels of 3.6 percent as evidence by Barlow (see page 2 of Barlow in relevant art section).  Although, Perry is silent about chitin, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Thus, the limitations of chitin in claims 6-7 are met. Perry teaches the rodenticide composition comprises sweet molasses.  
Regarding the specific concertation or percentage of each ingredient in claims 23-25, and 27-29, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, the general condition of a rodenticide composition is taught by Perry, it would have been obvious to find the optimal condition of each ingredients, especially absent evidence to the contrary.  There is no such evidence submitted.   

Claims 4-5,  12, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Perry (US patent: US 8574638 B1, issued November 5, 2013) and Kalbe (US patent application US 20040037864 A1, published February 26, 2004) as applied to claims 1-3, 6-11, 23-25, 27-29, 35-36, and 41 in view of Pervez (“Pervez-NPL”, non-patent literature, Pakistan J. Zool., vol. 39(1), pp. 35-43, 2007, of record).
The teachings of Perry and Kalbe have been discussed as applied to claims 1-3, 6-11, 23-25, 27-29, 35-36, and 41.  Perry and Kalbe do not expressly teach fish meal in rodenticide as claimed.  This deficiency is cured by Pervez-NPL. 
Pervez-NPL is directed to Laboratory Evaluation of some Additive Poison Baits for Controlling Commensal and Field (title).  Pervez-NPL teaches that various additives, including whole egg, milk, yeast, fish meal and minced meat (beef) are incorporated at 3% (w/w) and 5% (w/w) individually,  for enhancing bait against commensal rat and field rodents (abstract, read on the limitations of fish meal the instant claims 4-5, 12, and 26).   Pervez-NPL indicates that the palatability of the offered bait plays a vital role in successfully controlling the rodent (bridging paragraph of page 40-41).  Pervez-NPL also teaches that, under B. bengalensis, egg bait was highly preferred (the 2nd full para. of left-column on page 41) while minced meat additive incorporated at 2% (w/w) made the bait highly preferred for B. bengalensis over egg when the later was offered in parts (egg shell and egg yolk) (the 1st full para. of right-column on page 41).  Pervez-NPL further teaches that in 3% formulations non-significant difference among all additive baits was noted, st full para. on 37).   
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose fish meal taught by Pervez-NPL as the particular additive to be incorporated into the rodenticide of Perry.  A person of ordinary skill would have been motived to do so because Pervez-NPL has taught that the intake of fish meal bait is recorded significantly higher as compared to the milk and plain baits.  Thus, in view of the teachings Perry, Kalbe, and Pervez-NPL, there would have been a reasonable expectation that a rodenticide comprising a dehydrant, carrier and one or more additives including fish meal or whole egg could be successfully.  
Claims 38, 42, and 44 are rejected under 35 U.S.C. 103 as obvious over Perry (US patent: US 8574638 B1, issued November 5, 2013) and Kalbe (US patent application US 20040037864 A1, published February 26, 2004) as applied to claims 1-3, 6-11, 23-25, 27-29, 35-36, and 41 in view of Dawson (US patent application US 20060073179 A1, published April 6, 2006).
The teachings of Perry and Kalbe have been discussed as applied to claims 1-3, 6-11, 23-25, 27-29, 35-36, and 41.  Perry and Kalbe do not expressly teach the dehydrant comprises calcium sulphate.  The deficiency is cured by Dawson.  
Dawson is directed to composite rodenticide (title).  Dawson states that rodenticidal pellets composed of particulate calcium sulphate hemihydrate encapsulated within a waterproof coating and non-toxic rodenticides comprising rodenticidal cellulosic material obtaining from the corn of dehydration effect ([0038]). Dawson also teaches that cellulosic polymers based on hydroxypropylmethyl cellulose (HPMC), ethyl cellulose or methyl cellulose may be used in the rodenticides and are particularly suitable because they are cellulose based and therefore mimic to some degree the properties of cellulose in plant material; more preferably alpha-cellulose ([0018] and [0023]).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose calcium sulphate as taught by Dawson as the particular dehydrant to be incorporated into the composition of Perry.  A person of ordinary skill would have been motived to do so because all of the particular options identified by Dawson are predictable solutions to the problem of rodent control, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E). 
Claims 40, and 42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Perry (US patent: US 8574638 B1, issued November 5, 2013) and Kalbe (US patent application US 20040037864 A1, published February 26, 2004) as applied to claims 1-3, 6-11, 23-25, 27-29, and 41 in view of Twydell et al (“Twydell”, US patent application 20160050910, published February 25, 2016).
 Dawson and Perry have been discussed as applied to claims 1-3, 6-11, 23-25, 27-29, and 41.  Dawson and Perry do not teach silica gel nor perlite.  The deficiencies are cured by Twydell.
Twydell is directed to rodenticidal soft bait composition (title).  Twydell teaches three different soft bait compositions ([0040]), where examples 1 and 3 comprising silica in 1.5% and 1.0%, respectively in addition to flours, oils, sugar, and poppy seed (table 1 on page 3, read on the limitation of the instant claim 40).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose silica taught by Twydell as the particular additive to be incorporated into the rodenticide of Perry.  A person of ordinary skill would have been motived to do so because Twydell has demonstrates all three examples showing higher palatability compared to the commercial baits.  Thus, in view of the teachings Perry, Kalbe, and Twydell, there would have been a reasonable expectation that a rodenticide comprising silica as a dehydrant, carrier and one or more additives could be successfully prepared and used for rodent control.  
Regarding the combination of hydroxyethyl cellulose and one other dehydrant including calcium sulfate, silica gel or perlite in claim 42 and 45, all ingredients are taught by Perry, Kalbe and Twydell. It would have been obvious to find the optimal combination of each known ingredients to achieve a desired effect of rodenticide, absent evidence to the contrary.  

Response to arguments
Applicant's arguments filed 04/16/2021 have been fully considered, but they are not persuasive.

1. Perry teaches away from the proposed combination with Kalbe;
2.. The proposed combination would create an inoperative device because Perry cannot fulfill its objectives of providing a rodenticide that is safe for ingestion by a human or a non-rodent animal and inexpensive and efficient to manufacture if combined with Kalbe; and 3. Perry’s required exclusion of synthetic ingredients, which are only generally recognized as safe and therefore could be unsafe, renders it non-enabling with respect to Applicant’s claimed compositions, which incorporate synthetic ingredients.
In response to applicant’s arguments, It is noted that applicant admits that Perry describes a rodenticide that uses natural ingredients (with the exception of its flavors, which may be natural or artificial but in either case are non-toxic and safe for ingestion by a human or any other animal). Perry’s rodenticide contains artificial material, NOT 100% natural ingredients.
As the issue of teaching away applicant’s attention is directed to Meiresonne v. Google, Inc., and (Fed. Cir. Mar. 7, 2017). 
The Federal Circuit explains that “A combination of known elements is likely to be obvious when it yields predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Obviousness may be defeated if the prior art indicates that the invention would not have worked for its intended purpose or other- wise teaches away from the invention. DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326 (Fed. Cir. 2009). A reference teaches away “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken” in the claim. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013). A reference that “merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into” the claimed invention does not teach away. Id.”

As to non-toxic and safe for ingestion by a human or any other animal, it is believed that the synthetic cellulose of Kalbe, e.g. hydroxypropyl cellulose, meets this requirement because hydroxypropyl cellulose can be used as a tablet binder, thickening agent, viscosity-increasing agent, coating agent and film former in the pharmaceutical industry.
In conclusion, the case is obvious over the cited references for at least above reasons.

Relevant Prior Art 
Hardy (US 20150329435 A1, November 19, 2015) is provided, but not cited in the rejection, to show the state of art at the time when the invention was filed. 
Hardy teaches a composition combines an effective amount of a fertilizer, and an effective amount of an animal repellant, with a liquid carrier.

Double Patenting Rejections (ODP) 
The text of those sections of Title 35 of the nonstatutory double patenting rejection based on a judicially created doctrine grounded in public policy not included in this action can be found in a prior Office action. 
Claims 1-3, 6-11, 23-25, 27-29, 37-39, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8574638 B1 (US’638) in view of Dawson (US patent application US 20060073179 A1, published April 6, 2006). 
As set forth in the obvious rejection, Dawson has taught that calcium sulfate is a known ingredient in rodenticide composition.  Although not expressly teaching the cellulose specie as claimed, US’638 teaches corn cobs (grain-based cellulosic composition containing hydroxyethyl cellulose), castor oil, alfalfa, shitake mushrooms, and wheat germ oil.  Corn cobs functions as a dehydrant; shitake mushrooms functions as either dehydrants or flavoring agent.  Thus, it would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose species over genus in order to attract more rodents.  As to the specific amount of each ingredient in claim 2, MPEP 2144.05 IIA indicates that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”    
Claims 1-12, 23-29, 37-39, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8574638 B1 (US’638) in view of Pervez (non-patent literature, Pakistan J. Zool., vol. 39(1), pp. 35-43, 2007). 
As set forth in the obvious rejection, Pervez has taught that the intake of fish meal bait is recorded significantly higher as compared to the milk and plain baits.  Thus, it would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, .  
Claims 1-3, 6-11, 23-25, 27-29, 37-39, and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8574638 B1 (US’638) in view of Twydell (US patent application 20160050910, published February 25, 2016)). 
As set forth in the obvious rejection, Twydell has taught that the intake of fish meal bait is recorded significantly higher as compared to the milk and plain baits.  Thus, it would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose silica taught by Twydell as the particular additive to be incorporated into the instantly claimed rodenticide to improve palatability.  

Response to arguments
No terminal disclaimer have been filed.  The ODP rejections cannot be held in abeyance.  Thus, the rejections are maintained.
 
CONCLUSION
No claim is allowed.  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617